     Case 2:19-cv-01284-JCM-VCF Document 83 Filed 06/05/20 Page 1 of 3



 1 Michael W. Melendez
   Nevada Bar No. 6741
 2
   COZEN O’CONNOR
 3 3735 Howard Hughes Parkway, Suite 200
   Las Vegas, NV 89169
 4 Tel:    702.470.2330
   Fax:    702.470.2370
 5 Email: mmelendez@cozen.com

 6 Attorneys for Defendant

 7 AXIS SURPLUS INSURANCE COMPANY

 8
                               UNITED STATES DISTRICT COURT
 9
                                    DISTRICT OF NEVADA
10

11
     CENTEX HOMES, a Nevada general partnership,   Case No. 2:19-CV-01284 -JCM-VCF
12
                 Plaintiff,                        CENTEX HOMES’ AND AXIS
13                                                 SURPLUS LINES INSURANCE
     v.                                            COMPANY’S STIPULATION AND
14
                                                   [PROPOSED] ORDER TO EXTEND
15 FINANCIAL PACIFIC INSURANCE                     AXIS’ TIME TO RESPOND TO
   COMPANY, a California corporation; EVEREST      COMPLAINT [SECOND REQUEST]
16 NATIONAL INSURANCE COMPANY, a
   Delaware corporation; ST. PAUL FIRE AND
17 MARINE INSURANCE COMPANY, a
   Connecticut corporation; ARCH SPECIALTY
18
   INSURANCE COMPANY, a Nebraska
19 corporation; INTERSTATE FIRE & CASUALTY
   COMPANY, an Illinois corporation;
20 LEXINGTON INSURANCE COMPANY, a
   Delaware corporation; NAVIGATORS
21 SPECIALTY INSURANCE COMPANY, a New
   York corporation; FEDERAL INSURANCE
22
   COMPANY, an Indiana corporation; FIRST
23 MERCURY INSURANCE COMPANY, an
   Illinois corporation, FIRST SPECIALTY
24 INSURANCE CORPORATION, a Missouri
   corporation; and AXIS SURPLUS INSURANCE
25 COMPANY, an Illinois corporation,
26
                 Defendants.
27

28


     STIP. RE AXIS’ RESPONSIVE PLEADING                         Case No. 2:19-CV-01284
      Case 2:19-cv-01284-JCM-VCF Document 83 Filed 06/05/20 Page 2 of 3



 1         WHEREAS, plaintiff Centex Homes and defendant AXIS Surplus Insurance Company
 2 are engaged in mediation before mediator Edwin Oster.

 3         WHEREAS, AXIS’ pleading responsive to Centex’ complaint in this action is due on June 5,

 4 2020.

 5         WHEREAS, the parties now wish to focus on mediation to determine if their dispute may

 6 be amicably resolved.

 7         WHEREFORE, the parties have agreed to extend the deadline for AXIS to respond to the

 8 complaint until June 22, 2020. This is the second stipulation filed by the parties for the extension of

 9 time for AXIS to file its response to Centex’ complaint.

10         It is so STIPULATED.

11 Dated: June 4, 2020                            PAYNE & FEARS
12

13
                                                  By: /s/ Sarah J. Odia
14                                                   Scott S. Thomas
                                                     Nevada Bar No. 7937
15
                                                     Sarah J. Odia
16                                                   Nevada Bar No. 11053
                                                     PAYNE & FEARS
17                                                   6385 S. Rainbow Blvd., Suite 220
                                                     Las Vegas, NV 89118
18                                                   Tel:     702.851.0300
19                                                   Fax:     702.851.0315
                                                     Email: sst@paynefears.com
20                                                            sjo@paynefears.com

21                                                     Attorneys for Plaintiff
                                                       CENTEX HOMES
22

23
     ///
24
     ///
25
     ///
26

27 ///

28 ///


     STIP. RE AXIS’ RESPONSIVE PLEADING 1                                        Case No. 2:19-CV-01284
                                                              Case 2:19-cv-01284-JCM-VCF Document 83 Filed 06/05/20 Page 3 of 3



                                                          1 Dated: June 4, 2020                        COZEN O’CONNOR
                                                          2

                                                          3                                            By: /s/ Michael W. Melendez
                                                                                                          Michael W. Melendez
                                                          4                                               Nevada Bar No. 6741
                                                                                                          COZEN O’CONNOR
                                                          5                                               3753 Howard Hughes Parkway, Suite 200
                                                                                                          Las Vegas, NV 89169
                                                          6
                                                                                                          Tel:     702.470.2330
                                                          7                                               Fax:     702.470.2355
                                                                                                          Email: mmelendez@cozen.com
                                                          8
                                                                                                           Attorneys for Defendant
                                                          9                                                AXIS SURPLUS INSURANCE COMPANY
                                                         10

                                                         11

                                                         12                                            ORDER
COZEN O’CONNOR

                                 LOS ANGELES, CA 90017




                                                         13         Upon the forgoing STIPULATION, it is hereby ORDERED that AXIS Surplus Insurance
                 6601 S. FIGU0




                                                         14 Company’s responsive pleading is due on or before June 22, 2020.

                                                         15
                                                                       6-5-2020
                                                         16 DATED:

                                                         17                                                _____________________________________
                                                                                                           UNITED STATES MAGISTRATE JUDGE
                                                         18

                                                         19

                                                         20
                                                         21

                                                         22

                                                         23

                                                         24

                                                         25
                                                         26

                                                         27

                                                         28


                                                              STIP. RE AXIS’ RESPONSIVE PLEADING 2                             Case No. 2:19-CV-01284
